Exhibit 10.3

Form of RSU Agreement

Restricted Stock Unit No. [________]

ALBIREO PHARMA, INC.

Restricted Stock Unit Award Grant Notice

Restricted Stock Unit Grant under the Company’s

2020 Inducement Equity Incentive Plan



1.

Name and Address of Participant:



























2.

Date of Grant of





Restricted Stock Unit Award:















3.

Maximum Number of Shares underlying





Restricted Stock Unit Award:















4.

Vesting of Award: This Restricted Stock Unit Award shall vest as follows,
provided the Participant is an Employee of the Company or of an Affiliate on the
applicable vesting date:



[Insert Vesting Schedule]



The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the 2020 Inducement Equity Incentive Plan (the
“Plan”).

The Company and the Participant acknowledge receipt of this Restricted Stock
Unit Award Grant Notice and agree to the terms of the Restricted Stock Unit
Agreement attached hereto and incorporated by reference herein, the Plan and the
terms of this Restricted Stock Unit Award as set forth above.



--------------------------------------------------------------------------------

ALBIREO PHARMA, INC.















By:







Name:







Title:



















Participant:





2

--------------------------------------------------------------------------------

ALBIREO PHARMA, INC.

RESTRICTED STOCK UNIT AGREEMENT –

INCORPORATED TERMS AND CONDITIONS

AGREEMENT made as of the date of grant set forth in the Restricted Stock Unit
Award Grant Notice (the “Grant Detail”) between Albireo Pharma, Inc. (the
“Company”), a Delaware corporation, and the individual whose name appears on the
Grant Detail (the “Participant”).

WHEREAS, the Company desires to grant to the Participant restricted stock units
(“RSUs”) related to the Company’s common stock, $0.01 par value per share
(“Common Stock”), as an inducement material to the Participant’s entering into
employment with the Company, under and for the purposes set forth in the
Company’s 2020 Inducement Equity Incentive Plan (the “Plan”);

WHEREAS, the Company and the Participant understand and agree that any
capitalized terms used and not defined herein have the same meanings as in the
Plan; and

WHEREAS, the Company and the Participant each intend that the RSUs granted
herein shall be of the type set forth in the Grant Detail.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.Definitions.

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Agreement, have the following meanings:

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the term Administrator means the
Committee.

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.



3

--------------------------------------------------------------------------------

Board of Directors means the Board of Directors of the Company.

Code means the United States Internal Revenue Code of 1986, as amended,
including any successor statute, regulation and guidance thereto.

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act.

Corporate Transaction means the Company is consolidated with or acquired by
another entity in a merger, consolidation, or sale of all or substantially all
of the Company’s assets or the acquisition of all of the outstanding voting
stock of the Company in a single transaction or a series of related transactions
by a single entity, other than a transaction to merely change the state of
incorporation.

Director means any member of the Board of Directors.

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate).

Exchange Act means the Securities Exchange Act of 1934, as amended.

Securities Act means the Securities Act of 1933, as amended.

2. Grant of Award.  The Company has granted to the Participant an award for the
number of restricted stock units referenced in the Grant Detail (the “Award”).
Each RSU referenced in the Grant Detail represents a contingent entitlement of
the Participant to receive one share of the Company’s Common Stock (the
“Shares”) on the terms and conditions and subject to all the limitations set
forth herein and under United States securities and tax laws and in the Plan,
which is incorporated herein by reference.  The Participant acknowledges receipt
of a copy of the Plan.

3.Vesting of Award.

(a)Subject to the terms and conditions set forth in this Agreement, the Award
granted hereby shall vest as set forth in the Grant Detail and is subject to the
other terms and conditions of this Agreement and the Plan.

(b)On each vesting date set forth in the Grant Detail, the Participant shall be
entitled to receive such number of Shares equivalent to the number of RSUs as
set forth in the Grant Detail, provided that the Participant is employed by the
Company or an Affiliate on the applicable vesting



4

--------------------------------------------------------------------------------

date.  Such Shares shall thereafter be delivered by the Company to the
Participant within five days of the applicable vesting date and in accordance
with this Agreement.

(c)Except as otherwise set forth in this Agreement, if the Participant ceases to
be employed for any reason by the Company or by an Affiliate (the “Termination”)
prior to a vesting date set forth in the Grant Detail, then as of the date on
which the Participant’s employment terminates, all unvested RSUs shall
immediately be forfeited to the Company and this Agreement shall terminate and
be of no further force or effect.

(d)In the event that the Participant ceases to be employed by the Company or by
an Affiliate due to Disability, the Award shall vest to the extent of a pro rata
portion through the date of the Participant’s termination of employment due to
Disability of any Shares that would have vested on the next vesting date had the
Participant not become Disabled. The proration shall be based upon the number of
days accrued prior to the Participant’s date of Disability. The Administrator
shall make the determination both as to whether Disability has occurred and the
date of its occurrence (unless a procedure for such determination is set forth
in another agreement between the Company and such Participant, in which case
such procedure shall be used for such determination).  If requested, the
Participant shall be examined by a physician selected or approved by the
Administrator, the cost of which examination shall be paid for by the Company.

(e)In the event of the death of the Participant while the Participant is
employed by the Company or by an Affiliate, the Award shall vest to the extent
of a pro rata portion through the date of the Participant’s death of any Shares
that would have vested on the next vesting date had the Participant not died.
 The proration shall be based upon the number of days accrued prior to the
Participant’s date of death.

4.Prohibitions on Transfer and Sale.  This Award (including any additional RSUs
received by the Participant as a result of stock dividends, stock splits or any
other similar transaction affecting the Company’s securities without receipt of
consideration) shall not be transferable by the Participant otherwise than (i)
by will or by the laws of descent and distribution, or (ii) pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code or
Title I of the Employee Retirement Income Security Act or the rules thereunder.
 Except as provided in the previous sentence, the shares of Common Stock to be
issued pursuant to this Agreement shall be issued, during the Participant’s
lifetime, only to the Participant (or, in the event of legal incapacity or
incompetence, to the Participant's guardian or representative). This Award shall
not be assigned, pledged or hypothecated in any way (whether by operation of law
or otherwise) and shall not be subject to execution, attachment or similar
process.  Any attempted transfer, assignment, pledge, hypothecation or other
disposition of this Award or of any rights granted hereunder contrary to the
provisions of this Section 4, or the levy of any attachment or similar process
upon this Award shall be null and void.



5

--------------------------------------------------------------------------------

5.Adjustments.  Upon the occurrence of any of the following events, the
Participant’s rights with respect to the Award shall be adjusted as hereinafter
provided.

(a)Stock Dividends and Stock Splits.  If (i) the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, the Award and the number of Shares
deliverable thereunder shall be increased or decreased proportionately, and
appropriate adjustments shall be made to reflect such events.

(b)Corporate Transactions.  In the case of a Corporate Transaction, the
Administrator or the board of directors of any entity assuming the obligations
of the Company hereunder (the “Successor Board”) shall make appropriate
provision for the continuation of the Award on the same terms and conditions by
substituting on an equitable basis for the unvested Shares then subject to the
Award either the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Corporate Transaction or securities of any
successor or acquiring entity.  In lieu of the foregoing, in connection with any
Corporate Transaction, the Administrator may provide that, upon consummation of
the Corporate Transaction, (i) the Award shall be terminated in exchange for
payment of an amount equal to the consideration payable upon consummation of
such Corporate Transaction to a holder of the number of shares of Common Stock
comprising the unvested Shares subject to the Award, or (ii) the Award shall be
terminated.

(c)Recapitalization or Reorganization.  In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, the Participant upon each
vesting of the Award after the recapitalization or reorganization shall be
entitled to receive the number of replacement securities which would have been
received if the Award had so vested prior to such recapitalization or
reorganization.

(d)Dissolution or Liquidation of the Company.  Upon the dissolution or
liquidation of the Company, the Award, to the extent then unvested, will
terminate and become null and void.

6.Securities Law Compliance.  Unless the offering and sale of the Shares to be
issued upon the particular vesting of the Award shall have been registered under
the Securities Act, the Company shall be under no obligation to issue the Shares
covered by such vesting unless the Company has determined that such vesting and
issuance would be exempt from the registration requirements of the Securities
Act and until the following conditions have been fulfilled:

(a)

The person(s) who for whom the Award vests shall warrant to the Company, at the
time of such vesting, that such person(s) are acquiring such Shares for their
own respective accounts, for investment, and not with a view to, or for



6

--------------------------------------------------------------------------------

sale in connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such vesting:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

(b)

If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular vesting in compliance
with the Securities Act without registration thereunder.  Without limiting the
generality of the foregoing, the Company may delay issuance of the Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

7.Rights as a Stockholder.  The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

8.Fractional Shares.  No fractional shares shall be issued under this Agreement.

9.Tax Liability of the Participant and Payment of Taxes.  The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to this Award or the shares of Common Stock to be issued pursuant
to this Agreement or otherwise sold shall be the Participant’s responsibility.
 Without limiting the foregoing, the Participant agrees that if under applicable
law the Participant will owe taxes at each vesting date on the portion of the
Award then vested the Company shall be entitled to immediate payment from the
Participant of the amount of any tax or other amounts required to be withheld by
the Company by applicable law or regulation. Any taxes or other amounts due
shall be paid, at the option of the Administrator as follows:

(a)through reducing the number of shares of Common Stock entitled to be issued
to the Participant on the applicable vesting date in an amount equal to the
statutory minimum of the Participant’s total tax and other withholding
obligations due and payable by the Company.  Fractional



7

--------------------------------------------------------------------------------

shares will not be retained to satisfy any portion of the Company’s withholding
obligation.  Accordingly, the Participant agrees that in the event that the
amount of withholding required would result in a fraction of a share being owed,
that amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck;

(b)requiring the Participant to deposit with the Company an amount of cash equal
to the amount determined by the Company to be required to be withheld with
respect to the statutory minimum amount of the Participant’s total tax and other
withholding obligations due and payable by the Company or otherwise withholding
from the Participant’s paycheck an amount equal to such amounts due and payable
by the Company; or

(c)if the Company believes that the sale of shares can be made in compliance
with applicable securities laws, authorizing, at a time when the Participant is
not in possession of material nonpublic information, the sale by the Participant
on the applicable vesting date of such number of shares of Common Stock as the
Company instructs a registered broker to sell to satisfy the Company’s
withholding obligation, after deduction of the broker’s commission, and the
broker shall be required to remit to the Company the cash necessary in order for
the Company to satisfy its withholding obligation.  To the extent the proceeds
of such sale exceed the Company’s withholding obligation the Company agrees to
pay such excess cash to the Participant as soon as practicable.  In addition, if
such sale is not sufficient to pay the Company’s withholding obligation the
Participant agrees to pay to the Company as soon as practicable, including
through additional payroll withholding, the amount of any withholding obligation
that is not satisfied by the sale of shares of Common Stock. The Participant
agrees to hold the Company and the broker harmless from all costs, damages or
expenses relating to any such sale.  The Participant acknowledges that the
Company and the broker are under no obligation to arrange for such sale at any
particular price.  In connection with such sale of shares of Common Stock, the
Participant shall execute any such documents requested by the broker in order to
effectuate the sale of shares of Common Stock and payment of the withholding
obligation to the Company.  Sales pursuant to this paragraph may be structured,
to the extent practicable, with the intention to comply with Section
10b5-1(c)(1(i)(B) under the Exchange Act.

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

10.Participant Acknowledgements and Authorizations.

The Participant acknowledges the following:



8

--------------------------------------------------------------------------------

(a)The Company is not by this Award obligated to continue the Participant as an
employee of the Company or an Affiliate.

(b)The grant of this Award is considered a one-time benefit and does not create
a contractual or other right to receive any other award, benefits in lieu of
awards or any other benefits in the future.

(c)The value of this Award is an extraordinary item of compensation outside of
the scope of the Participant’s employment or consulting contract, if any.  As
such the Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.  The future value of the shares of Common Stock is unknown and cannot
be predicted with certainty.

11.Notices.  Any notices required or permitted by the terms of this Agreement
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

If to the Company:

Albireo Pharma, Inc.

10 Post Office Square, Suite 1000

Boston, MA 02109

Attention: General Counsel

If to the Participant: at the address set forth in the Grant Detail

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

12.Assignment and Successors. This Agreement is personal to the Participant and
without the prior written consent of the Company shall not be assignable by the
Participant otherwise than by will or the laws of descent and distribution.
 This Agreement shall inure to the benefit of and be enforceable by the
Participant’s legal representatives.

13.Benefit of Agreement. Subject to the provisions hereof, this Agreement shall
be for the benefit of and shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.



9

--------------------------------------------------------------------------------

14.Governing Law.  This Agreement shall be construed and enforced in accordance
with the law of the State of Delaware, without giving effect to the conflict of
law principles thereof.

15.Severability.  If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

16.Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof (with the exception of acceleration of
vesting provisions contained in any other agreement with the Company).  No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement.

17.Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended by the Administrator; provided, however, any modification
or amendment of this Agreement shall not, without the consent of the
Participant, adversely affect the Participant’s rights under this Agreement,
unless such amendment is required by applicable law.

18.Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions.  No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar.  Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

19.Data Privacy.  By entering into this Agreement, the Participant:  (i)
authorizes the Company and each Affiliate, and any agent of the Company or any
Affiliate facilitating the grant of RSUs under this Agreement, to disclose to
the Company or any of its Affiliates such information and data as the Company or
any such Affiliate shall request in order to facilitate the grant of RSUs; and
(ii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.

20.Section 409A.  The Award evidenced by this Agreement is intended to be exempt
from the nonqualified deferred compensation rules of Section 409A of the Code as
a “short term deferral” (as that term is used in the final regulations and other
guidance issued under Section 409A of the Code, including Treasury Regulation
Section 1.409A-1(b)(4)(i)), and shall be construed accordingly.

10

--------------------------------------------------------------------------------